Citation Nr: 0838868	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the left ankle prior to June 14, 
2008.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the left ankle from June 14, 2008.

4.  Entitlement to an increased disability rating for right 
immersion foot, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased disability rating for left 
immersion foot, currently evaluated as 10 percent disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which declined to reopen a previously-
denied claim for service connection for PTSD, and denied 
ratings in excess of 10 percent for degenerative changes of 
the left ankle, right immersion foot, and left immersion 
foot.  

In reviewing the August 2005 supplemental statement of the 
case (SSOC), the RO reopened the claim for service connection 
for PTSD and considered the claim on the merits.  However, 
the Board must make its own initial determination as to 
whether new and material evidence has been presented to 
reopen the veteran's claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the issue is 
properly framed as listed on the title page above.

The veteran testified during a Travel Board hearing before 
the undersigned Veterans Law Judge in September 2005; a 
transcript of that hearing is associated with the claims 
file.  

In March 2006, the Board remanded the claims for further 
development.  

In July 2008, the Appeals Management Center (AMC) increased 
the disability rating for degenerative changes of the left 
ankle to 20 percent effective June 14, 2008, the date of a VA 
examination.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
PTSD is reopened.  The Board further finds that additional 
development of the evidence is necessary prior to rendering a 
decision on the merits as to the underlying issue.  This 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in July 2002 denied the 
veteran's claim of entitlement to service connection for 
PTSD.

2.  The evidence added to the claims file since that decision 
raises a reasonable possibility of substantiating this claim.

3.  Prior to June 14, 2008, the veteran's left ankle 
disability was manifested by marked limitation of motion.  

4.  From June 14, 2008, the veteran has the maximum schedular 
rating for limitation of motion of the left ankle without 
evidence of ankylosis.

5.  Prior to June 14, 2008, the veteran's right immersion 
foot was manifested by cold sensitivity and locally impaired 
sensation. 

6.  From June 14, 2008, the veteran's right immersion foot 
has been manifested by pain only.  

7.  Prior to June 14, 2008, the veteran's left immersion foot 
was manifested by cold sensitivity and locally impaired 
sensation. 

8.  From June 14, 2008, the veteran's left immersion foot has 
been manifested by pain only.  


CONCLUSIONS OF LAW

1.  The July 2002 RO decision denying service connection for 
PTSD is final; new and material evidence has been submitted 
since that decision to reopen this claim.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2008).

2.  The criteria for a 20 percent evaluation for degenerative 
changes of the left ankle, prior to June 14, 2008, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes (DCs) 5010, 5271 (2008).

3.  The criteria for a rating higher than 20 percent for 
degenerative changes of the left ankle, from June 14, 2008, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, DCs 5010, 5271 (2008).

4.  The criteria for a 20 percent rating for right immersion 
foot, prior to June 14, 2008, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, DC 7122 (2008).

5.  The criteria for a rating higher than 10 percent for 
right immersion foot, from June 14, 2008, have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, DC 7122 
(2008).

6.  The criteria for a 20 percent rating for left immersion 
foot, prior to June 14, 2008, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, DC 7122 (2008).

7.  The criteria for a rating higher than 10 percent for left 
immersion foot, from June 14, 2008, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, DC 7122 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2008), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, upon receiving a complete or substantially complete 
application for benefits, VA has a duty to notify a claimant 
and any designated representative of the information and 
evidence not of record that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a).  In this regard, a June 2003 
letter to the veteran specifically notified him of the 
substance of the VCAA including the types of evidence 
necessary to establish entitlement to an increased rating, 
and the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), this letter essentially 
satisfied the requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  See 38 C.F.R. § 
3.159(b), as amended by 73 Fed. Reg. 23353-23356 (2008) (to 
be codified at 38 C.F.R. § 3.159(b)(1), and applicable to all 
claims for benefits pending before VA on May 20, 2008).  
Thereafter, the veteran received a subsequent development 
notice in March 2006, which provided generalized notice as to 
the disability rating and effective date elements of a claim.  
See also Dingess v. Nicholson, 19 Vet. App. 273 (2006).

In a recent precedent case, Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006), the Court held that in providing a claimant 
with notice of the legal requirement of "new" and "material" 
evidence as the pre-requisite for reopening a previously 
denied claim, the content of the VCAA notice issued must 
inform him of the "unique character of evidence that must be 
presented" in order to reopen the denied claim in that 
specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.  Since the Board is reopening the 
claim of entitlement to service connection for PTSD it finds 
that the notification requirement of Kent has been satisfied.

The Board is also aware of the considerations of the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id.

The Board acknowledges that the notices provided in the June 
2003 and March 2006 VCAA letters did not cover all of the 
elements required by the recent Vazquez-Flores decision; and 
that such a notice error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

Nonetheless, the Board concludes that the veteran was not 
prejudiced in this instance as the notice suggested types of 
evidence, including both medical and lay evidence that could 
support his claim for increase.  The veteran and his 
representative were also given the specific rating criteria 
in the January 2004 Statement of the Case (SOC), which serves 
to render any pre-adjudicatory notice error non-prejudicial.  
The veteran and his representative essentially acknowledged 
receipt of the SOC when the representative submitted a 
Statement of Accredited Representative in Appealed Case in 
September 2005.  Further, the VA examinations conducted in 
July 2003, September 2007, and June 2008 paralleled the 
relevant diagnostic criteria.  All these factors combined, 
the Board concludes that a reasonable person could have been 
expected to understand what was needed to substantiate the 
claim.

Regardless, the veteran and his representative's actions are 
indicative of actual knowledge given that they provided 
specific information concerning the veteran's disabling 
manifestations during the course the appeal.  Specifically, 
the veteran and his representative provided statements which 
discussed his service-connected disabilities in terms of 
relevant symptomatology.  The veteran also testified 
regarding his symptoms (flare-ups, numbness, and radiating 
pain) and their effect on his everyday life, as indicated the 
September 2005 hearing transcript.  The Board is satisfied 
that he had actual knowledge of what was necessary to 
substantiate the claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).
Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002).  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes VA medical 
records, SSA records, reports of VA examinations, and 
statements from the veteran and his friends and family 
addressing the severity of his service-connected 
disabilities.  In August 2008, the veteran stated that he had 
no further evidence or information to submit to VA.  There is 
no indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD.  

Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  In addition, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

According to 38 C.F.R. § 3.304(f) (2008), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

In a July 2002 rating decision, the RO denied service 
connection for PTSD.  After proper notification of the 
decision, the veteran did not file an appeal within one year.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for PTSD is the RO's July 
2002 determination.  Therefore, the Board must review, in 
light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
briefly summarize the evidence that was of record pertaining 
to the claim for service connection for PTSD at the time of 
the July 2002 RO determination, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The evidence of record at the time of the July 2002 rating 
decision included the service treatment records, VA medical 
records, and the report of a VA examination.  The basis for 
the July 2002 denial was that the evidence did not reflect a 
diagnosis of PTSD.  

The evidence received since the July 2002 rating decision 
includes reports of VA psychiatric examinations in July 2003 
and September 2007 which diagnose PTSD.  This evidence 
relates to a previously unestablished fact, that is, the 
diagnosis of PTSD, and furnishes a reasonable possibility of 
substantiating the veteran's claim for service connection for 
PTSD.  Accordingly, the claim is reopened.

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening this claim, 
it ultimately may not be sufficient to permit granting this 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand.

Increased Rating Claims

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  







Entitlement to a rating in excess of 10 percent for 
degenerative changes of the left ankle prior to June 14, 
2008.

Entitlement to a rating in excess of 20 percent for 
degenerative changes of the left ankle from June 14, 2008.

The veteran's service-connected left ankle disability is 
evaluated under DCs 5010-5271.  The Rating Schedule provides 
that traumatic and degenerative arthritis, substantiated by 
X-ray findings, is rated on the basis of limitation of motion 
of the affected joint or joints involved.  38 C.F.R. §§ 
4.71a, DCs 5003, 5010 (2008).

Under DC 5271, a 10 percent rating is assigned for moderate 
limitation of motion of the ankle and a 20 percent rating is 
assigned for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, DC 5271.  Normal range of motion in an ankle 
is considered to be 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71, Plate II (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2008).  See, too, § 4.59.

Analysis

A.  Higher than 10 percent prior to June 14, 2008.

For the period prior to June 14, 2008, the Board notes that 
the medical evidence of record consists of VA examinations 
conducted in July 2003 and September 2007.  Upon review, the 
Board finds that, with resolution of doubt in the veteran's 
favor, the evidence supports a 20 percent rating for his left 
ankle disability prior to June 14, 2008.  

In so deciding, the Board notes that the basis for the 20 
percent rating assigned in the July 2008 rating decision was 
the report of VA examination conducted on June 14, 2008.  
That examination showed range of motion of the left ankle of 
dorsiflexion to 15 degrees and plantar flexion to 10 degrees 
with pain throughout all ranges of motion.  The RO determined 
that a 20 percent rating is assigned "for marked limited 
motion of the left ankle, with objective evidence of plantar 
flexion to 10 degrees (normal 0-45)."  See the July 2008 
rating decision.  

Using the June 2008 range of motion measurements as a 
baseline, the Board finds that the July 2003 and September 
2007 VA examinations arguably show ranges of motion at least 
as severe.  For example, the September 2007 VA examination 
not only revealed that plantar flexion of the left ankle was 
to 10 degrees (which according to the RO was sufficient to 
warrant a 20 percent rating), but also revealed that 
dorsiflexion was less than that found on the 2008 examination 
(5 degrees in 2007 compared to 15 degrees in 2008).  Indeed, 
based strictly on range of motion measurements it is clear 
that the veteran's left ankle was actually worse in 2007 than 
in 2008.  While the July 2003 VA examination revealed that 
plantar flexion of the left ankle was greater than 10 degrees 
(36 degrees), it showed that dorsiflexion (10 degrees) was 
less than in 2008 (15 degrees).  Resolving doubt in the 
veteran's favor, the Board finds that the 2003 and 2007 VA 
examinations show a similar degree of disability as found 
during the 2008 examination.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).

Therefore, the Board finds that the veteran's left ankle 
disability warrants a 20 percent rating for the period prior 
to June 14, 2008.  

B.  Higher than 20 percent from June 14, 2008.  

The Board notes that the veteran is presently receiving a 20 
percent rating which is the maximum schedular rating for 
limitation of ankle motion under DCs 5010-5271.  And there is 
no indication he has ankylosis of his left ankle - meaning 
essentially immobility and consolidation of the joint due to 
disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

The aforementioned VA examinations all showed limited motion 
in the left ankle; however, because the veteran was able to 
move his left ankle, by definition it is not immobile; so he 
does not have ankylosis.  See 38 C.F.R. § 4.71, DC 5270 
(2008).

Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran already has the maximum possible rating under DC 
5271, DeLuca considerations are inapplicable.

Entitlement to an increased disability rating for right 
immersion foot, currently evaluated as 10 percent disabling.  

Entitlement to an increased disability rating for left 
immersion foot, currently evaluated as 10 percent disabling.  

Because these two increased rating claims involve similar 
disabilities and rating criteria, the Board will address them 
together.

Historically, by rating action of September 1998, the RO 
granted service connection for right immersion foot and left 
immersion foot and assigned separate 10 percent ratings under 
the provisions of 38 C.F.R. § 4.104, DC 7122.  In May 2003, 
the veteran filed his claim for increased ratings.  

Under DC 7122, a 10 percent rating is warranted for cold 
injury residuals of arthralgia or other pain, numbness, or 
cold sensitivity.  For a 20 percent rating, there must be 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis (excessive perspiration), 
or x-ray abnormalities (osteoporosis, subauricular punched 
out lesions, or osteoarthritis).  A 30 percent rating 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104, DC 7122.

Two notes follow DC 7122. Note (1) instructs the rater to 
separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy under other 
diagnostic codes.  The rater is also instructed to separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under DC 7122.  Note (2) states that 
each affected part is to be evaluated separately and the 
ratings combined in accordance with 38 C.F.R. § 4.25 and § 
4.26.  Id.

In this case, the medical evidence consists of VA 
examinations conducted in July 2003 and June 2008.  [The 
Board notes that the September 2007 VA examination pertained 
mainly to the veteran's ankles and contained minimal findings 
regarding the feet.  Therefore, this examination is 
inadequate for rating purposes.]  

During the July 2003 VA examination, the veteran reported 
that his feet were sensitive to cold and that he had some 
tingling in his feet with prolonged sitting; however, he 
specifically denied any hyperhidrosis or any fungal 
infections of the skin or nails.  Clinical evaluation 
revealed that skin color of the feet was normal except for 
some scattered superficial varicosities on the proximal 
dorsal aspects of the feet.  His toenails all appeared 
normal.  Neurologically, vibratory sensation was slightly 
diminished in the feet.  There was no muscle atrophy in the 
intrinsics of the feet.  The diagnosis was cold sensation 
with evidence of mild peripheral neuropathy.  

When examined by VA on June 14, 2008, the veteran reported 
pain in his feet, but denied any numbness or cold 
sensitivity.  Physical examination of the feet revealed no 
nail changes and normal skin color.  There was no weakness or 
instability.  There was diffuse tenderness to palpation 
throughout both feet, but weightbearing was normal.  Foot 
temperature was normal.  The diagnosis was immersion foot 
syndrome.  

It is clear from this evidence that the veteran's right 
immersion foot and left immersion foot do not warrant higher 
ratings - in excess of 10 percent - for the period since June 
14, 2008.  That is, the June 2008 examination indicates that 
the veteran's only current residual is pain.  There is no 
evidence of any tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities.  To warrant a 20 percent rating, the evidence 
has to show that, in addition to pain, the veteran has one of 
these symptoms.  See 38 C.F.R. § 4.104, DC 7122.  The 2008 
examination did not show any.  

However, the July 2003 examination showed that the veteran 
had cold sensitivity plus locally impaired sensation.  As 
noted above, the 2003 examination revealed diminished 
vibratory sensation in the feet and diagnosed mild peripheral 
neuropathy.  Since the criteria in DC 7122 (tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities) are disjunctive, the 
veteran need only have one of these symptoms in addition to 
cold sensitivity to meet the criteria for a 20 percent 
rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (holding 
that only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned). Compare Melson 
v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met). Therefore, 
the Board finds that 20 percent ratings are warranted for 
right immersion foot and left immersion foot under DC 7122 
for the period prior to June 14, 2008.  

In reaching this decision, the Board also finds that a 
disability rating higher than 20 percent is not warranted for 
either foot.  The next higher rating of 30 percent requires a 
showing of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  The Board acknowledges that both feet are 
manifested cold sensitivity plus locally impaired sensation.  
However, in addition to locally impaired sensation, each foot 
must also be manifested by one of the following: tissue loss, 
nail abnormalities, color changes, hyperhidrosis, or X-ray 
abnormalities.  The July 2003 VA examination report, however, 
notes that the veteran specifically denied hyperhidrosis and 
that clinical evaluation revealed that toenails and skin 
color were normal.  There was also no skin atrophy.  Indeed, 
the VA examiner stated that, besides cold sensitivity and 
mild peripheral neuropathy, there were no other residuals 
detected.  Simply stated, there is no basis to assign a 
disability rating higher than 20 percent for either foot.

Other consideration

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule, the Board 
finds that there is no showing that the disabilities under 
consideration have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the January 2004 SOC).  In this regard, the Board 
notes that the disabilities have not objectively been shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
evidence that the disabilities have necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the regular schedular standards.  In the absence 
of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent, the appeal is granted..

A 20 percent rating for degenerative changes of the left 
ankle, prior to June 14, 2008, is granted, subject to the 
legal authority governing the payment of compensation 
benefits. 

A rating higher than 20 percent for degenerative changes of 
the left ankle, from June 14, 2008, is denied.  

A 20 percent rating for right immersion foot, prior to June 
14, 2008, is granted subject to the legal authority governing 
the payment of compensation benefits.

A rating higher than 10 percent for right immersion foot, 
from June 14, 2008, is denied.  

A 20 percent rating for left immersion foot, prior to June 
14, 2008, is granted subject to the legal authority governing 
the payment of compensation benefits.

A rating higher than 10 percent for left immersion foot, from 
June 14, 2008, is denied.  


REMAND

Entitlement to service connection for PTSD 

As noted above, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) (i.e., DSM-IV), (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor, and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d).  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

According to the most recent supplemental statement of the 
case (SSOC) issued in July 2008, the veteran's claim was 
denied because of a lack of credible evidence that the 
claimed in-service stressor occurred.  

The Board notes that in August 2008 additional evidence was 
submitted in support of the veteran's claim.  This evidence 
consists of a correspondence from the Department of the Army, 
Board of Correction of Military Records, including a 
correction to his DD 214, Certificate of Release or Discharge 
from Active Duty.  Since the veteran has not waived RO 
consideration of the evidence due process requires that the 
claims be remanded.  38 C.F.R. § 20.1304 (2008). 







Accordingly, the case is REMANDED for the following action:

Readjudicate the claim in light of the 
additional evidence submitted.  If the 
benefit requested is not granted to the 
veteran's satisfaction, send him and 
his representative a SSOC and give them 
an opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


